UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x


MICHAEL JONES,
                                                         Plaintiff,

                             -against-                                          ORDER TO PRODUCE

CITY OF NEW YORK, et al.,                                                         18-CV-1937 (VSB)

                                                         Defendants.

----------------------------------------------------------------------- x

                 WHEREAS, Michael Jones (DIN No. 90-A-5292), Plaintiff pro se, is a state

prisoner in the custody of the New York State Department of Corrections and Community

Supervision at Sing Sing Correctional Facility, 354 Hunter St., Ossining, New York 10562;

                 IT IS HEREBY ORDERED that the deposition of Plaintiff in Michael Jones v.

City of New York, et al., 18-CV-1937, shall be conducted by video-conference on February 11,

2020, beginning at 10:30 in the forenoon, and shall be recorded by stenographic means; and

                 IT IS HEREBY FURTHER ORDERED that the Warden or other official in

charge of Sing Sing Correctional Facility, shall produce Plaintiff, by video-conference, for such

deposition at the aforementioned date and time, and for so long thereafter, from day to day, as

the deposition continues, for a total of up to seven hours.

Dated:           New York, New York
                          27 2020
                 January ___,                              The Clerk of Court is directed to mail a copy of this order to the pro se
                                                           Plaintiff.
                                                              SO ORDERED:



                                                                        VERNON S. BRODERICK
                                                                       United States District Judge
